PER CURIAM.
 Plaintiff appeals from an adverse judgment in her action of ejectment claiming the court erred in fail*32ing to submit tbe issue of punitive damages to the jury and for fading to order a new trial. Tbe issue of punitive damage is moot because the jury refused to allow compensatory damages. See Martin v. Cambas, 1930, 134 Or 257, 261, 293 P 601, and Hodel, Exemplary Damages in Oregon, 1965, 44 Or L Rev 175, at 229. The fadure to grant a motion for a new trial is not appealable. Shearer v. Lantz, 1957, 210 Or 632, 312 P2d 581.
Judgment affirmed.